******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      STATE OF CONNECTICUT v. MICHAEL
            ANTHONY GUERRERA
                 (AC 37171)
                 (AC 38312)
                 Gruendel, Beach and Flynn, Js.*
        Argued February 2—officially released July 19, 2016

(Appeal from Superior Court, judicial district of New
               Britain, Alander, J.)
  John L. Cordani, Jr., with whom, on the brief, was
Damian K. Gunningsmith, for the appellant in both
cases and the cross appellee in AC 38312 (defendant).
   Jonathan M. Sousa, special deputy assistant state’s
attorney, with whom, on the brief, were Brian Preleski,
state’s attorney, and John H. Malone, supervisory assis-
tant state’s attorney, for the appellee in both cases and
the cross appellant in AC 38312 (state).
                          Opinion

   BEACH, J. This decision concerns two appeals, AC
37171 and AC 38312, and a cross appeal in AC 38312
arising from the same underlying criminal case. In a
single, consolidated trial, a jury found the defendant,
Michael Guerrera, guilty of assault in the first degree
in violation of General Statutes §§ 53a-8 (a) and 53a-59
(a) (1), conspiracy to commit the assault in the first
degree in violation of General Statutes §§ 53a-48 (a) and
53a-59 (a) (1), and tampering with physical evidence in
violation of General Statutes § 53a-155 (a) (1). The jury
found the defendant not guilty of unlawful restraint in
the first degree and conspiracy to commit murder. The
jury was unable to reach a verdict as to the remaining
charges of murder, conspiracy to commit kidnapping
in the first degree, felony murder, and kidnapping in
the first degree. The defendant moved to dismiss these
remaining charges, and the court denied in part and
granted in part the motion.
   In AC 37171, the defendant claims that the trial court
erred by (1) concluding that the state had no Brady1
obligation to review or to disclose the contents of tele-
phone recordings preserved by the Department of Cor-
rection (department) at the state’s request; (2)
excluding from evidence a recording of a copartici-
pant’s jail visit with his mother; (3) refusing to grant
an evidentiary hearing on a possible violation of a
sequestration order; and (4) concluding that there was
sufficient evidence to sustain the defendant’s convic-
tion of tampering with physical evidence. In AC 38312,
the defendant claims that the state is collaterally
estopped under the double jeopardy clause from retry-
ing him on the charges of murder, kidnapping, and
felony murder with the predicate felony of kidnapping.
In its cross appeal, the state claims that the court
improperly dismissed the charge of conspiracy to com-
mit kidnapping in the first degree. We do not agree with
any of the defendant’s claims in either of his appeals,
nor do we agree with the state’s claim in its cross appeal.
Accordingly, we affirm the judgments of the trial court.
  As an initial matter, the underlying factual and proce-
dural histories of these appeals warrant a thorough
recitation and review. The jury reasonably could have
found the following facts. The defendant and his
brother, Dennis Guerrera, grew up in separate homes,
but at some point Dennis Guerrera moved in with the
defendant; Naomi Ball, their biological mother; and the
defendant’s stepfather at their home in Waterbury. Den-
nis Guerrera had grown up in Bristol, and he eventually
introduced the defendant to his friends in the area.
These friends included Sarah Boilard and Michael Boil-
ard, as well as Jonathan Wilcox, and Dylan Sherman,
the victim. Sarah Boilard had dated both the victim and
Dennis Guerrera at different times.
  The events surrounding the victim’s death began on
February 21, 2011. That afternoon, Sarah Boilard and
Michael Boilard picked up the defendant and Dennis
Guerrera from their apartment in Waterbury, went to
a Blockbuster store and then brought the brothers to the
apartment the Boilards shared with Michael Boilard’s
children at 56 Ingraham Place in Bristol. At one point
during the evening, the victim called Sarah Boilard and
asked if he and his cousin, Josh Desrosier, could come
over to the Boilard residence. Sarah Boilard and Dennis
Guerrera went to meet the victim and Desrosier at Fast
Freddies, a Bristol gas station. The four returned to the
Boilards’ apartment.
   Sarah Boilard, the victim, and Desrosier went into
Sarah Boilard’s bedroom while Michael Boilard, the
defendant, and Dennis Guerrera watched a movie. At
one point during the movie, the defendant went into
Sarah Boilard’s bedroom to retrieve a pair of Michael
Boilard’s pants, which contained Michael Boilard’s wal-
let, keys, and cigarettes. The defendant gave Michael
Boilard his pants. The victim and Desrosier left the
apartment shortly thereafter. The defendant and Dennis
Guerrera spent the night at the apartment.
   The following morning, Michael Boilard claimed that
he had discovered that $750 in cash was missing from
his wallet. When the defendant and Dennis Guerrera
woke up, Michael Boilard demanded that they empty
their pockets so that he could see whether either of
them had the missing money. Both the defendant and
Dennis Guerrera refused to let him search their pockets.
Michael Boilard approached the defendant and
attempted to frisk him. The defendant replied, ‘‘Are you
serious? [The victim] was probably the one who stole
it, not [me].’’ Id. Michael Boilard told the brothers ‘‘to
do what they have to do, just get the money back.’’
  The defendant, Dennis Guerrera, and Sarah Boilard
then spent approximately one hour walking around
Bristol in search of the victim. At about noon, Sarah
Boilard called Michael Boilard to pick up her, and the
defendant and Dennis Guerrera. He brought the three
of them back to the Boilards’ apartment. Michael Boil-
ard left for work at about 3 o’clock in the afternoon.
After Michael Boilard left, Sarah Boilard called the vic-
tim. She asked him if he had taken the money, and the
victim replied that he had not.
   For the next several hours, the defendant, Dennis
Guerrera, and Sarah Boilard went to various stores,
watched a movie, listened to music, and ate dinner.
They were not looking for the victim at that time, but
after dinner Dennis Guerrera told Sarah Boilard that
he wanted to try to call the victim again. She refused
to let him use her cell phone. The defendant used the
cell phone he shared with Dennis Guerrera to call the
victim himself. The defendant argued with the victim
and threatened to ‘‘kick his ass.’’ After five minutes of
arguing, the defendant asked the victim to come over
to talk about the situation and figure out what had
happened to the money. The defendant assured the
victim that if he came over, ‘‘there won’t be any
problems.’’
   While waiting for the victim to arrive, Dennis Guer-
rera grabbed a wooden baseball bat from the bedroom.
He then told Sarah Boilard to ‘‘get out,’’ and she went
outside of her apartment building and paced around.
She was afraid that the defendant and Dennis Guerrera
planned to fight the victim. The victim arrived and went
into the Boilards’ apartment. A neighbor outside of the
apartment overheard arguing, glass breaking, and a
man’s voice screaming from inside the apartment. The
neighbor specifically heard a man yell, ‘‘[d]ude, please
stop!’’ The defendant testified that Dennis Guerrera had
struck the victim in the head with the baseball bat
numerous times. The defendant claimed that he had
been injured from attempting to stop Dennis Guerrera
from attacking the victim. The state police later
obtained blood from inside the apartment matching the
victim’s and the defendant’s DNA.
   The defendant, Dennis Guerrera and the victim exited
the apartment. The defendant ordered Sarah Boilard to
‘‘clean up the mess.’’ When she refused, the defendant
called her an ‘‘ungrateful spoiled bitch.’’ He also told
her that if she talked to the police, and he ‘‘gets put
away or locked up, that when he gets out that [Sarah
Boilard was] next.’’ As Sarah Boilard started to walk
away, she overheard the victim say, ‘‘I want to go home,
please let me go home, I won’t tell anybody.’’ When
she finally returned to the apartment, Sarah Boilard
observed that the wooden baseball bat had been placed
back in the bedroom closet and was stained with blood.
She also noticed that her brother’s aluminum baseball
bat was missing.
   Meanwhile, Wilcox received a telephone call from
either the defendant or Dennis Guerrera. The caller—
Wilcox could not discern which brother had placed the
call—stated that they had fought with the victim at
the Boilards’ apartment and requested that Wilcox pick
them up at Fast Freddies. When Wilcox arrived at Fast
Freddies, Dennis Guerrera got in the front seat and the
defendant and the victim sat in the back of the car. The
defendant held an aluminum baseball bat. The victim
asked Wilcox to take him to the hospital, but the defen-
dant told him to be quiet. Wilcox suggested that they
take the victim to an area referred to as Buttermilk
Falls in Terryville, and the defendant and Dennis Guer-
rera agreed.
  Upon arriving at the trailhead to Buttermilk Falls,
Wilcox stopped the car. Dennis Guerrera and the defen-
dant, who was still holding the baseball bat, retreated
into the woods with the victim. Several minutes later,
the defendant and Dennis Guerrera emerged from the
woods without the victim. Getting back into the car,
the defendant told Wilcox that he and Dennis Guerrera
had used the baseball bat to hit the victim several times
and that ‘‘blood was going everywhere . . . .’’ The vic-
tim began twitching, and the defendant and Dennis
Guerrera resumed beating the victim with the baseball
bat until the victim stopped moving completely. Wilcox
observed that both Dennis Guerrera and the defendant
had blood on their hands and clothing.
  On the morning of February 23, 2011, the victim’s
body was discovered by a hiker in Buttermilk Falls. A
state medical examiner concluded that the victim’s
death had been caused by blunt traumatic head injury.
On February 24, 2011, the police arrested the defendant,
Dennis Guerrera, Sarah Boilard, Michael Boilard, and
Wilcox for their participation in the various crimes per-
petrated against the victim.
   The defendant told the police, and later testified con-
sistently with these initial statements, that he had tried
to stop Dennis Guerrera from beating the victim at the
Boilards’ apartment. The defendant claimed that he had
helped the victim clean his wounds and assisted him
out of the apartment. According to the defendant, he
and the victim entered Wilcox’s car only because Wilcox
threatened them with a shotgun. Once they reached
Buttermilk Falls, the defendant alleged that he had
stayed in the car with Wilcox while Dennis Guerrera
took the victim and the aluminum baseball bat into
the woods.
   Dennis Guerrera pleaded guilty to assault in the first
degree and murder. Following ten days of evidence and
one week of deliberations, the jury found the defendant
guilty of assault in the first degree as an accessory,
conspiracy to commit assault in the first degree, and
tampering with physical evidence. The jury found the
defendant not guilty of unlawful restraint in the first
degree and conspiracy to commit murder. The jury was
unable to reach a verdict as to the charges of murder,
felony murder, kidnapping in the first degree, and con-
spiracy to commit kidnapping in the first degree. The
court sentenced the defendant to thirty-four years of
incarceration and ten years of special parole.
   In August, 2014, the defendant filed a motion to dis-
miss the four charges on which the jury could not reach
a verdict. This motion was granted as to the conspiracy
to commit kidnapping charge, but denied as to the three
remaining charges. These appeals, as well as the state’s
cross appeal, followed. Additional facts relevant to each
claim will be set forth accordingly.
                            I
        DEFENDANT’S APPEAL IN AC 37171
                            A
  The defendant claims that the court erred by conclud-
ing that the state had no Brady obligation with respect
to unreviewed telephone recordings preserved by the
department when the court had found that the depart-
ment had been acting as the investigative arm of the
State’s Attorney’s Office in preserving the recorded
calls. The defendant asks us to direct the state to dis-
close the recordings to the defense or to review the
1300 recordings ourselves and disclose any exculpatory
information. We disagree with the defendant’s claim
and deny the relief sought.
   Additional facts are necessary to resolve this claim.
In its memorandum of decision issued on October 10,
2013, the court found the following relevant facts. The
department records all inmate telephone calls and any
noncontact visits with inmates by members of the pub-
lic. An inspector from the State’s Attorney’s Office
requested that the department preserve and monitor
the telephone calls of Michael Boilard, Sarah Boilard,
and Wilcox on approximately March 1, 2011. The State’s
Attorney’s Office had also asked the department to mon-
itor the calls of the defendant and Dennis Guerrera.
Donald Lavery, the department telephone monitor
assigned to review these calls, testified that he moni-
tored approximately 10 percent of the 1300 recorded
calls by using criteria developed by the department that
helped identify the calls that were most likely to contain
relevant information. When Lavery determined that a
specific call that he reviewed related to the criminal
case, he took notes and forwarded the information to
the State’s Attorney’s Office. At that point, the office
would determine whether it wanted to obtain a copy
of the call from the department through the service of
a subpoena or by executing a search warrant. Prior to
his trial, the defendant caused a subpoena to be served
on the department to produce copies of the recorded
conversations. The state responded with a motion to
quash.
   In granting the state’s motion, the court concluded
that in this exceptional case, the department had acted
as an arm of the state in the investigation of the crimes
at issue.2 Moreover, ‘‘[t]he evidence does establish that
some calls . . . do involve relevant matters. . . .
These calls are appropriately the subject of the defen-
dant’s subpoena.’’ The court determined, however, that
because the defendant offered no evidence that the
unreviewed recordings contained relevant material and
seemed to rely solely on ‘‘blind hope that some of them
may contain relevant material,’’ the subpoena amounted
to a ‘‘classic fishing expedition.’’ The court ordered the
department to provide the defendant with copies of
any recorded calls that had been reviewed and that
concerned the pending case and the defendant’s crimi-
nal charges, and any calls for which the department
had provided the state with notes.
   On appeal, the defendant argues that the state pos-
sessed constructive knowledge of any material the
department had preserved, regardless of whether the
material actually had been reviewed by the department
or the state, because the department had been acting
as an investigative arm of the state. The state’s Brady
obligation, the defendant claims, extended to any excul-
patory evidence produced by its investigation, including
the recordings. Our review of this issue is plenary.
‘‘Whether the [defendant] was deprived of his due pro-
cess rights due to a Brady violation is a question of
law, to which we grant plenary review. . . . The con-
clusions reached by the [trial] court in its decision . . .
are matters of law, subject to plenary review. . . .
Thus, [w]here the legal conclusions of the court are
challenged, we must determine whether they are legally
and logically correct . . . and whether they find sup-
port in the facts that appear in the record. . . . Walker
v. Commissioner of Correction, 103 Conn. App. 485,
491, 930 A.2d 65, cert. denied, 284 Conn. 940, 937 A.2d
698 (2007).’’ (Internal quotation marks omitted.) Hoskie
v. Commissioner of Correction, 110 Conn. App. 845,
847–48, 956 A.2d 611, cert. denied, 289 Conn. 950, 960
A.2d 1037 (2008).
   ‘‘The United States Supreme Court has held that the
suppression by the prosecution of evidence favorable
to an accused upon request violates due process where
the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecu-
tion. Brady v. Maryland, supra, 373 U.S. 87; State v.
Walker, 214 Conn. 122, 126, 571 A.2d 686 (1990). To
prevail on a Brady claim, the defendant bears a heavy
burden to establish: (1) that the prosecution suppressed
evidence; (2) that the evidence was favorable to the
defense; and (3) that it was material. . . . State v.
Burke, 51 Conn. App. 328, 333, 723 A.2d 327 (1998), cert.
denied, 248 Conn. 901, 732 A.2d 177 (1999).’’ (Internal
quotation marks omitted.) Hoskie v. Commissioner of
Correction, supra, 110 Conn. App. 847. ‘‘If . . . the
[defendant] has failed to meet his burden as to one of
the three prongs of the Brady test, then we must con-
clude that a Brady violation has not occurred.’’ Morant
v. Commissioner of Correction, 117 Conn. App. 279,
296, 979 A.2d 507 (addressing only materiality prong
of Brady test in concluding no Brady violation had
occurred), cert. denied, 294 Conn. 906, 982 A.2d 1080
(2009); see also State v. Ortiz, 280 Conn. 686, 717, 911
A.2d 1055 (2006) (explaining that all three components
of Brady test must be established to prevail on
Brady claim).
   ‘‘Evidence that is not disclosed is suppressed for
Brady purposes even when it is known only to police
investigators and not to the prosecutor. . . . In addi-
tion, evidence is favorable if it is either exculpatory or
impeaching. . . . Finally, evidence is material if there
is a reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding
would have been different.’’ (Citations omitted; internal
quotation marks omitted.) Morant v. Commissioner of
Correction, supra, 117 Conn. App. 285.
   We begin by determining whether the defendant satis-
fied his burden to establish that the information con-
tained in the recordings was favorable to the defense.
The defendant asserts that the state and the department
had ‘‘constructive knowledge’’ of any exculpatory infor-
mation in the conversations that were recorded. This
argument is not responsive to the requirements of the
Brady analysis. Simply because the state and the
department might be deemed to have constructive
knowledge of the contents of the recordings does not
necessarily indicate that the recordings in fact con-
tained evidence ‘‘favorable to the defense,’’ as required
by the Brady test.
   The defendant is correct in his argument that the
prosecutor is deemed to have constructive knowledge
of exculpatory information within his or her files. In
Demers v. State, 209 Conn. 143, 150–51, 547 A.2d 28
(1988), a case relied on by both parties and the trial
court, our Supreme Court held that ‘‘[t]he prosecution’s
duty to disclose applies to all material and exculpatory
evidence that is within its possession or available to it .
. . . Where evidence highly probative of [a defendant’s]
innocence is in [the prosecutor’s] file, he should be
presumed to recognize its significance even if he has
actually overlooked it . . . .’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Nevertheless, ‘‘[a] defendant’s right to discover exculpa-
tory evidence . . . does not include the unsupervised
authority to search through the [state’s] files. . . .
Defense counsel has no constitutional right to conduct
his own search of the [s]tate’s files to argue relevance.’’
(Internal quotation marks omitted.) State v. Colon, 272
Conn. 106, 267, 864 A.2d 666 (2004) (distinguishing
between valid Brady violation claim in which state with-
holds exculpatory information and defendant’s claim
that he was entitled to ‘‘an opportunity to sift through
the records of the office of the chief state’s attorney in
search of a potential Brady violation’’ [emphasis in
original]), cert. denied, 546 U.S. 848, 126 S. Ct. 102, 163
L. Ed. 2d 116 (2005).
   Demers presents a compelling example of a prosecu-
tor’s constructive knowledge of exculpatory evidence
warranting disclosure to the defense under Brady. The
petitioners in Demers had been convicted of sexual
assault, robbery, and unlawful restraint, and had sought
and been granted a new trial. On the respondent state’s
appeal, the petitioners argued that a Connecticut police
department—other than the one involved in the prose-
cution of the underlying criminal action and located in
a different jurisdiction—possessed an arrest report that
showed the victim had been arrested for prostitution
ten months prior to her alleged sexual assault by the
petitioners. Id., 149. The police report stated that the
victim had walked over to a car, opened the door, and
tried to escape when she realized the individual in the
car was a police officer. Id., 158. At trial, the petitioners
contended that the victim had walked up to their car
in the same city in which she previously was arrested,
and propositioned them to engage in sex for money.
Id., 148. There was, then, a factual similarity between
the petitioners’ account of the alleged sexual assault
and the police report. See Demers v. State, supra, 209
Conn. 147–48, 158.
   The facts of the present case are readily distinguish-
able. In Demers, the state was ‘‘well aware of the fact
that the [petitioners’] defense to the sexual assault
charges against them, from the very inception of the
case, was that the victim was a prostitute and had con-
sented to the sexual acts alleged in return for payment.’’
Id., 151. Yet, when defense counsel informed multiple
members of the State’s Attorney’s Office that he had
‘‘received information from the Waterbury police
department, residents of the Grove Street area, and an
assistant state’s attorney that the victim was a known
drug user and a prostitute,’’ the state merely asked the
victim if she had been convicted of prostitution and did
not conduct even a cursory investigation to determine
the accuracy of the information. Id., 152. Here, there is
nothing to indicate that the evidence contained in the
recordings is even potentially helpful to the defendant.
The defendant provided the court with no evidence
that any exculpatory information was recorded at all.
Indeed, at the hearing on the motion to quash, counsel
for the defendant conceded that ‘‘I can’t cite anything
exculpatory, [but] there may very well be exculpatory
information that is not being turned over because
nobody listened to it.’’ Unlike the State’s Attorney’s
Office in Demers, which specifically had been directed
to the victim’s arrest record, the state here did not
have any information or indication that the recordings
contained exculpatory evidence. The state, then, had
no reason to conduct a more thorough investigation
into the voluminous recordings preserved by the
department.3
  Another case by our Supreme Court, State v. Colon,
supra, 272 Conn. 267, further supports our rejection of
the defendant’s argument. There, the defendant subpoe-
naed the State’s Attorney’s Office for documents regard-
ing an investigation into alleged corruption at a
Connecticut police department. The state filed a motion
to quash, arguing that the documents were privileged.
Id., 261. The trial court granted the state’s motion
because, inter alia, the defendant had not established
that the documents contained exculpatory information.
Id., 262–63. On appeal, the defendant argued that he
should be permitted to review the records for exculpa-
tory material, or, alternatively, that our Supreme Court
should review the records. Id., 266. The court rejected
the defendant’s claim, noting that ‘‘the defendant’s
claim is not that the state violated Brady by withholding
certain exculpatory or material information. Rather, the
defendant is seeking an opportunity to sift through the
records of the office of the chief state’s attorney in
search of a potential Brady violation.’’ (Emphasis in
original.) Id., 267.
  Although the records in Colon had been reviewed by
the State’s Attorney’s Office and determined by the
office and the trial court to contain no exculpatory
material, Colon is fatal to the defendant’s argument in
the present matter. Without any showing by the defen-
dant that the recordings contain exculpatory material
and a failure to point to any authority that suggests
such a showing is unnecessary, we conclude that the
defendant does not have the right under Brady to
review the recordings in an attempt to locate exculpa-
tory material.
  We need not address the remaining prongs of the
Brady test because the defendant has not met his bur-
den of establishing that the recordings contain exculpa-
tory evidence. See State v. Esposito, 235 Conn. 802,
815, 670 A.2d 301 (1996) (declining to review whether
undisclosed evidence was favorable to defense because
defendant did not show evidence was material). We
conclude that there was no Brady violation, and we
therefore deny the defendant’s request for access to
the department’s recordings.
                              B
   The defendant claims that the court abused its discre-
tion when it excluded from evidence the department’s
recording of a visit between Dennis Guerrera and Naomi
Ball, the mother of Dennis Guerrera and the defendant.
He argues that the court’s decision to exclude the hear-
say statement of Dennis Guerrera was an evidentiary
error—or, in the alternative, a constitutional error4—
because the statement was inconsistent with other hear-
say statements made by Dennis Guerrera that had been
introduced into evidence and its exclusion impeded the
defendant’s ability to present a defense. We disagree.
    Additional facts assist us in our resolution of this
claim. During the defendant’s trial, the state’s witnesses
testified as to hearsay statements supposedly made by
Dennis Guerrera that arguably implicated the defendant
in the assault and murder.5 In response to this testi-
mony, the defendant sought to introduce a recorded
conversation between Dennis Guerrera and Ball. This
conversation occurred in prison, after Dennis Guerrera
had been convicted and sentenced. The defense prof-
fered—without playing the recording—that it contained
a statement made by Dennis Guerrera in which he said,
‘‘I did it, and I copped out, and because I did it, I didn’t go
to trial.’’6 The state objected to the proposed evidence as
hearsay. The court concluded that the statement did
not fall within either of the hearsay exceptions cited
by the defendant; it was neither a statement against
penal interest nor an inconsistent statement. The court
explained that ‘‘for someone to say, ‘I committed mur-
der,’ is not inconsistent with somebody else [doing] it,
too . . . .’’ At the conclusion of the trial, the defense
renewed its argument in a motion for a new trial, which
the court subsequently denied.
   We first address the defendant’s evidentiary claim.
Our standard of review as to this issue is well settled.
A trial court’s determination as to whether statements
are inconsistent is reviewed for an abuse of discretion.
‘‘The admissibility of evidence, including the admissibil-
ity of a prior inconsistent statement . . . is a matter
within the . . . discretion of the trial court. . . . [T]he
trial court’s decision will be reversed only where abuse
of discretion is manifest or where an injustice appears
to have been done. . . . [T]herefore, every reasonable
presumption should be given in favor of the trial court’s
ruling.’’ (Citation omitted; internal quotation marks
omitted.) State v. Pierre, 277 Conn. 42, 56, 890 A.2d
474, cert. denied, 547 U.S. 1197, 126 S. Ct. 2873, 165 L.
Ed. 2d 904 (2006).
   As we have noted, several hearsay statements of Den-
nis Guerrera had been admitted into evidence. Section
8-8 of the Connecticut Code of Evidence provides that
when hearsay has been admitted into evidence, ‘‘[e]vi-
dence of a statement of the declarant made at any time,
inconsistent with the declarant’s hearsay statement,
need not be shown to or the contents of the statement
disclosed to the declarant.’’ To be considered inconsis-
tent, two statements need not contradict one another;
inconsistencies may also be shown by omissions. State
v. Simpson, 286 Conn. 634, 649, 945 A.2d 449 (2008).
‘‘In determining whether an inconsistency exists, the
testimony of a witness as a whole, or the whole impres-
sion or effect of what has been said, must be examined.
. . . Inconsistency in effect, rather than contradiction
in express terms, is the test for admitting a witness’
prior statement . . . . A statement’s inconsistency
may be determined from the circumstances and is not
limited to cases in which diametrically opposed asser-
tions have been made.’’ (Internal quotation marks omit-
ted.) Id.
  The trial court properly found that the recorded state-
ment made by Dennis Guerrera was not inconsistent
with the hearsay statements attributed to him in which
he was said to have used plural pronouns to describe
his activity when the various crimes were committed.
The defendant invites us to infer that the statement, ‘‘I
did it,’’ undermined Dennis Guerrera’s other statements
of, ‘‘we did it,’’ that had been adduced at trial from
various witnesses. The court acted within its discretion
in rejecting that inference and finding that Dennis Guer-
rera’s admission of responsibility did not foreclose the
possibility that someone else, namely, the defendant,
had participated in the criminal acts.
   Contrary to the defendant’s argument, the court did
not apply ‘‘a legal standard that required diametrically
opposed statements for inconsistency,’’ in contraven-
tion of the principles of State v. Simpson, supra, 286
Conn. 649. Rather, the court properly applied the rule
that ‘‘statements from which a possible inference of
inconsistency may be drawn are insufficient for the
purpose of impeachment.’’ State v. Richardson, 214
Conn. 752, 764, 574 A.2d 182 (1990). This principle
squarely applies to the present case. Although an infer-
ence possibly could be drawn that Dennis Guerrera’s
use of ‘‘I’’ when admitting his culpability indicated that
he had acted alone in contrast to previous statements
in which he used the word ‘‘we’’ to describe culpability,
this ‘‘possible inference of inconsistency’’; State v. Rich-
ardson, supra, 764; does not require the court to admit
the evidence as an inconsistent statement. See id.
   The contexts in which the various hearsay statements
were made do not necessarily compel the conclusion
that the meanings of the statements were inconsistent.
Dennis Guerrera repeatedly used the pronoun ‘‘we’’
when relating to his friends how the crime happened.
He used the pronoun ‘‘I’’ in the course of the conversa-
tion with Ball in explaining his personal decision to
plead guilty. These differing contexts further support
our conclusion that the statements are not necessar-
ily inconsistent.
   The defendant also argues, ‘‘Dennis Guerrera had a
strong incentive to implicate [the defendant] by stating,
‘we did it,’ to keep [the defendant] from reporting the
events,’’ and he well may have ‘‘had every reason to
be truthful to [Ball] and not to omit mention of [the
defendant’s] alleged role.’’ The reliability of Dennis
Guerrera’s statement is not at issue, however; rather,
the statement’s inconsistency with Dennis Guerrera’s
previous statements concerned the court. The reliabil-
ity, or lack thereof, of the hearsay statements that were
introduced into evidence has no bearing on whether
the recording properly was excluded on the basis of its
consistency with other statements.
   We also disagree with the defendant’s claim that the
exclusion of this evidence violated his sixth amendment
right to impeach witnesses against him with prior incon-
sistent statements. See State v. Calvin N., 122 Conn.
App. 216, 224, 998 A.2d 810, cert. denied, 298 Conn. 909,
4 A.3d 834 (2010). In Calvin N., this court held that the
trial court erred in excluding from evidence a letter
allegedly written by the victim in which she denied her
previous allegations against the defendant. Id., 228–29.
This error, we concluded, was constitutional in nature
because, even though the state claimed that the letter
was written by the victim’s mother, the ‘‘precluded
inquiry . . . had a great potential of casting doubt on
the [victim’s] credibility. . . . [T]he defendant did not
have the opportunity to question the [victim] about
the letter . . . [which] had the effect of depriving the
defendant of a significant means of attacking the [vic-
tim’s] version of events.’’ Id., 228.
   Irrespective of the defendant’s various analogies
between the present matter and Calvin N., the court
did not commit an evidentiary error in its exclusion of
the recording, and there is no constitutional error.7 ‘‘The
constitution does not require that a defendant be per-
mitted to present every piece of evidence he wants.
. . . The court retains the power to rule on the admissi-
bility of the proffered evidence pursuant to evidentiary
standards; hence, the question is evidentiary and not
constitutional. . . . [E]very evidentiary ruling which
denies a defendant a line of inquiry to which he thinks
he is entitled is not constitutional error.’’ (Citations
omitted; internal quotation marks omitted.) State v. Jen-
kins, 56 Conn. App. 450, 455, 743 A.2d 660, cert. denied,
252 Conn. 947, 747 A.2d 523 (2000).
  In sum, we conclude that the court did not improperly
exclude the recording on either an evidentiary or a
constitutional basis.
                             C
   The defendant next claims that the court erred in
denying his request for an evidentiary hearing regarding
potential violations of the court’s sequestration order
and in failing to find a violation of the court’s sequestra-
tion order. We disagree.
   Connecticut courts have recognized that the trial
court has ‘‘broad discretion to determine the form and
scope of the proper response to allegations of . . . mis-
conduct.’’ (Internal quotation marks omitted.) State v.
Nguyen, 253 Conn. 639, 654, 756 A.2d 833 (2000). Thus,
‘‘[w]e will not reverse the court’s remedy for a violation
of a sequestration order absent a finding that the court
abused its discretion.’’ State v. McCown, 68 Conn. App.
815, 820, 793 A.2d 281, cert. denied, 260 Conn. 927, 798
A.2d 972 (2002).
   ‘‘The right to have witnesses sequestered is an
important right that facilitates the truth-seeking and
fact-finding functions of a trial.’’ (Internal quotation
marks omitted.) State v. Nguyen, supra, 253 Conn. 649.
Sequestration ‘‘is a procedural device that serves to
prevent witnesses from tailoring their testimony to that
of earlier witnesses; it aids in detecting testimony that
is less than candid and assures that witnesses testify
on the basis of their own knowledge.’’ Id. ‘‘In essence,
[sequestration] helps to ensure that the trial is fair. . . .
A trial court must take full account of the significant
objections advanced by sequestration in discerning the
proper scope of a sequestration order.’’ (Internal quota-
tion marks omitted.) State v. Outing, 298 Conn. 34, 73,
3 A.3d 1 (2010), cert. denied, 562 U.S. 1225, 131 S. Ct.
1479, 179 L. Ed. 2d 316 (2011). Our Supreme Court has
concluded that ‘‘the primary objective of a sequestration
order . . . is undermined, not only when a prospective
witness hears the testimony of a prior witness firsthand,
but also through the disingenuous strategy of effectively
transmitting a prior witness’ testimony to a prospective
witness via a third party.’’ (Internal quotation marks
omitted.) Id., 74.
   On November 5, 2013, the second day of evidence at
the defendant’s trial, the state requested that the court
issue a sequestration order pursuant to Practice Book
§ 42-36 for both parties. The defense consented, and
the court issued an order that ‘‘any prospective witness
not be present in the courtroom during the testimony
of any other witness.’’ On November 7, 2013, defense
counsel informed the court that Ball had overheard
three of the state’s witnesses, April Wells, Amanda
Wells, and Katlynn Guerrera, discussing the trial with
two individuals who had been observing the trial, ‘‘Tina’’
and ‘‘Portia.’’ Ball claimed to have overheard Tina and
Portia tell the witnesses that Sarah Boilard had testified
that she and the defendant had dated, and that Wilcox
had testified that he observed the defendant with the
baseball bat. Defense counsel asked the court to pre-
clude the testimony of April Wells, Amanda Wells and
Katlynn Guerrera as a result of the alleged sequestra-
tion violation.
   The state notified the court that it had spoken with
Tina and Portia. Both denied having the conversation
with the witnesses. Moreover, an inspector for the state
had spoken to the three witnesses to ensure that they
had not spoken to anyone about what occurred in the
courtroom. The court did not determine whether the
sequestration order had been violated, and it resolved
the issue by informing defense counsel that he could
cross-examine the three witnesses about the alleged
conversation. The defendant rejected this offer, noting
that it was unlikely the witnesses would admit to having
conversed with Tina and Portia. The defendant moved
for a mistrial, but the court responded that defense
counsel had not ‘‘presented to me . . . any other evi-
dence that, quote, unquote, a lot more has happened.
All you’ve said to me is, those two instances and very
limited conversations. And you want me to speculate
that a lot more has happened.’’
  On appeal, the defendant argues that although the
order facially may have been limited to preventing wit-
nesses from being present in the courtroom, the order
was intended to prevent witnesses from learning about
the testimony of other witnesses. Thus, the defendant
claims, the court erred in interpreting its sequestration
order. In reaching its decision, the court considered the
representations of the state and defense counsel. It
acknowledged that ‘‘there’s a factual dispute here as to
whether in fact anything was said.’’ In its discretion,
the court concluded that cross-examination would be
an appropriate remedy, given that the alleged violations
were narrow in scope, the alleged violators denied that
the discussion had occurred at all, and the defense had
not indicated, beyond asking the court to infer other,
greater violations had occurred, that any more serious
violations had taken place.
   Cross-examination may be an appropriate mecha-
nism by which to remedy the potential unfairness
resulting from the violation of a sequestration order.
See State v. David N.J., 301 Conn. 122, 148, 19 A.3d
646 (2011) (holding that court had discretion to permit
cross-examination as remedy for apparent violation of
sequestration order in accordance with federal cases,
including Holder v. United States, 150 U.S. 91, 92, 14
S. Ct. 10, 37 L. Ed. 1010 [1893]). In other cases, however,
the court may choose to preclude a witness from testi-
fying or to strike a witness’ testimony to remedy
unfairness resulting from a violation. See State v.
McCown, supra, 68 Conn. App. 823. Nevertheless, ‘‘the
exclusion of witness testimony . . . is not the pre-
ferred remedy for a violation of a sequestration order.’’
Id., 821.
   Cases in which Connecticut courts previously have
held that the exclusion of witness testimony was an
appropriate remedy for a particular sequestration viola-
tion are readily distinguishable from the present matter.
In State v. McCown, supra, 68 Conn. App. 819, for exam-
ple, the defendant sought to have his mother testify to
his intellectual capabilities after she had been present
in the courtroom and heard the detective who had taken
the defendant’s statement testify about his observations
of the defendant when the detective had questioned
him. This court determined that the defendant’s mother
‘‘had the ability to tailor her testimony to that of [the
detective’s] . . . . Equally, [the defendant’s mother]
had a motive here to modify her testimony to match
[the detective’s].’’ Id., 822. In the present matter, the
defendant has not alleged that the witnesses had any
motive to tailor their testimony to be consistent with
other witnesses on the two limited subjects that were
supposedly discussed.8 Moreover, there was a clear vio-
lation of the sequestration order in McCown because
the defendant’s mother physically was present in the
courtroom when the expert testified. Given the extreme
and glaring nature of the violation in McCown, exclu-
sion of the testimony of the defendant’s mother’s was
appropriate, whereas the potential violation in this case
was less palpable because the witnesses were alleged
to have discussed the testimony of other witnesses,
but were not present in the courtroom during such
testimony, and the reported conversation, even if it
actually occurred, was not about matters central to
the case.
   In State v. Robinson, 230 Conn. 591, 603, 646 A.2d
118 (1994), our Supreme Court held that the trial court
clearly abused its discretion by permitting a state’s wit-
ness, subject to a sequestration order, to testify after
having listened to the testimony of all of the defense
witnesses. The violation warranted the subsequent
striking of the witness’ testimony because the testimony
was critical, and the Supreme Court thought it ‘‘likely’’
that the witness had been influenced by the testimony
he had heard. Id., 601. Significantly, the witness was a
uniformed correction officer who perhaps had
enhanced credibility with the jury because he was an
officer. Id., 602. The defense’s cross-examination of this
witness was ineffectual because ‘‘there was no eviden-
tiary foundation by which to gauge [its] accuracy
. . . .’’ Id., 603. In contrast, the witnesses who testified
in the present matter had been impeached by the
defense on other grounds, they likely did not enjoy a
degree of enhanced credibility with the jury, and the
defense did have an evidentiary basis on which to cross-
examine the witnesses. Finally, the defense has not
argued that the testimony about Sarah Boilard’s rela-
tionship with the defendant and the testimony about
the defendant holding the baseball bat were critical to
the outcome of the trial.
   We disagree with the defendant’s argument that
because (1) it was disputed whether Tina and Portia
discussed testimony with the witnesses, (2) it was
unknown whether other information about the case
was discussed by the parties, and (3) the extent of
prejudice to the defendant was unknown, the court was
required to grant the defense’s request for an eviden-
tiary hearing. The court had the discretion to weigh
the information before it in fashioning an appropriate
remedy. The defendant rejected this remedy because
of a concern that the witnesses would lie; however, the
record reveals no evidence that compels the conclusion
that the court abused its discretion by fashioning an
inadequate remedy. We therefore reject this claim and
conclude that the court did not abuse its discretion.
                             D
   In his final claim in this appeal, AC 37171, the defen-
dant argues that there was insufficient evidence to sus-
tain the verdict on the charge of tampering with physical
evidence pursuant to § 53a-155. He asserts that under
State v. Jordan, 314 Conn. 354, 102 A.3d 1 (2014), there
was insufficient evidence of the statute’s element of
intent—‘‘believing that an official proceeding is pend-
ing, or about to be instituted’’—when he cleaned the
victim’s blood from the Boilards’ kitchen the day after
the murder. See General Statutes § 53a-155. We
disagree.
  As an initial matter, we set forth our standard of
review and relevant legal principles. ‘‘In reviewing the
sufficiency of the evidence to support a criminal convic-
tion we apply a two-part test. First, we construe the
evidence in the light most favorable to sustaining the
verdict. Second, we determine whether upon the facts
so construed and the inferences reasonably drawn
therefrom the [finder of fact] reasonably could have
concluded that the cumulative force of the evidence
established guilt beyond a reasonable doubt. . . . [I]n
viewing evidence which could yield contrary infer-
ences, the jury is not barred from drawing those infer-
ences consistent with guilt and is not required to draw
only those inferences consistent with innocence. The
rule is that the jury’s function is to draw whatever
inferences from the evidence or facts established by
the evidence it deems to be reasonable and logical.’’
(Internal quotation marks omitted.) State v. Perez, 147
Conn. App. 53, 64–65, 80 A.3d 103 (2013), cert. granted
in part on other grounds, 311 Conn. 920, 86 A.3d 468
(2014).
   Section 53a-155 (a) provides in relevant part: ‘‘A per-
son is guilty of tampering with . . . physical evidence
if, believing that an official proceeding is pending, or
about to be instituted, he: (1) Alters, destroys, conceals
or removes any record, document or thing with purpose
to impair its verity or availability in such proceeding
. . . .’’ The defendant argues that the jury could not
reasonably have concluded that he believed that a pro-
ceeding against him was probable at the time he cleaned
up the victim’s blood from the Boilards’ apartment.
   With respect to the tampering charge, the state pre-
sented the following evidence. Three witnesses testified
that the defendant wiped up blood in the Boilards’
kitchen between 10 a.m. and 1 p.m. on the day after
the victim’s death. The victim’s body was discovered
at Buttermilk Falls at noon on that same day. Addition-
ally, the defendant testified to the following: on the
evening before the victim’s death, the defendant was
in the Boilards’ apartment with Dennis Guerrera, the
victim, Wilcox, and the Boilards; the defendant was
present in the Boilards’ apartment when the assault of
the victim occurred; Sarah Boilard saw the victim and
the defendant together shortly before the victim’s death;
the defendant rode in the car with Dennis Guerrera,
Wilcox, and the victim on the way to Buttermilk Falls;
and he was aware that Dennis Guerrera told April Wells
and the defendant’s stepfather about killing the victim
on the morning after the victim’s death.
   We have considered our Supreme Court’s decision
in State v. Foreshaw, 214 Conn. 540, 572 A.2d 1006
(1990). The defendant in Foreshaw shot the victim in
front of numerous witnesses before fleeing in a vehicle.
As she was driving, the defendant threw the gun she
had used to shoot the victim out of the vehicle’s win-
dow. Shortly thereafter, the police found the defendant
and arrested her. Id., 543. The defendant was convicted
of, inter alia, tampering with physical evidence. On
appeal, she argued that her conviction was not sup-
ported by sufficient evidence because she had had no
contact with law enforcement at the time she disposed
of the gun; therefore, she could not have believed that
an official proceeding was in the process of being initi-
ated. Id., 550. The Supreme Court disagreed with the
defendant’s claim, holding that § 53a-155 ‘‘speaks to
that which is readily apt to come into existence or be
contemplated and thus plainly applies to the official
proceeding arising out of such an incident.’’ Id., 551.
This court also has noted that ‘‘§ 53a-155 does not
require a temporal proximity between the alleged act
and the subsequent official proceeding.’’ State v. Perez,
supra, 147 Conn. App. 79.
   In the present case, the state’s evidence demon-
strated that the defendant was aware that other individ-
uals had seen him in the company of the victim just
before the victim’s death and that his brother had
alerted their parents that the victim had been killed.
Moreover, and as the defendant points out in his brief,
various witnesses testified that he had told them that
there was no evidence to connect him to the crime.
Indeed, Michael Boilard testified that the defendant told
him to keep Sarah Boilard ‘‘in check, which basically
means . . . make sure she doesn’t go to the authorities
or whatever.’’ The jury reasonably could have con-
cluded from this evidence that at the time the defendant
decided to clean up the blood, he was aware that an
official proceeding resulting from an investigation into
the victim’s death would occur. Just as our Supreme
Court rejected the defendant’s argument in Foreshaw,
in which the defendant claimed that she could not have
believed an official proceeding would occur because
she had had no contact with law enforcement when
she threw the gun out of her vehicle’s window and, thus,
would not be the subject of any police investigation that
could result in such a proceeding, we are not persuaded
that the defendant in the present matter did not believe
an official proceeding would be instituted merely
because he may not have thought he ultimately would
be held accountable.
  The defendant invites us to draw a parallel between
his insufficiency of the evidence claim and the claim
of the defendant in State v. Jordan, supra, 314 Conn.
354, the facts of which our Supreme Court distinguished
from those in Foreshaw. In Jordan, a bank employee
witnessed the defendant attempt to rob the bank, and
she alerted the police. Id., 359. A police officer near the
bank heard the report over his radio and then observed
the defendant. The officer called out, but the defendant
ran. Id. When he lost sight of the police, the defendant
disposed of his jacket and mask. Id., 360. The Supreme
Court concluded that because the defendant’s clothing
was the only evidence linking him to the attempted
bank robbery, it would have been unreasonable for the
jury to have inferred that the defendant believed that
an official proceeding against him was probable when
he disposed of the clothing. Id., 386. Rather, ‘‘the only
reasonable inference from the facts in [Jordan] is that
the defendant discarded his clothing to prevent its use
in an investigation in order to escape detection and
avoid being arrested by the pursuing police officer.’’
Id., 388–89.
   In the present matter, the jury could have inferred
that the defendant was aware that a criminal prosecu-
tion was probable in light of the number of witnesses
who had seen him with the victim, the threats he made
to those witnesses to try to silence them, his knowledge
that Dennis Guerrera told people about killing the vic-
tim, and his firsthand knowledge of the murder and the
assault. Unlike the defendant in Jordan who had only
his clothing to connect him to the crime scene, there
was significant evidence, in addition to the blood, tying
the defendant to the crime. This case presents one of
the instances in which ‘‘a defendant’s intent to keep
evidence from the police may support a reasonable
inference that the defendant also intends to keep evi-
dence from being used in an official proceeding.’’ Id.,
389.
   We conclude that there was sufficient evidence to
support the defendant’s conviction of tampering with
physical evidence. Accordingly, the defendant’s claim
fails.
                             II
       DEFENDANT’S APPEAL AND STATE’S
          CROSS APPEAL IN AC 38312
  We now address the defendant’s second appeal and
the state’s cross appeal. In his second appeal, the defen-
dant claims that the state is collaterally estopped under
the double jeopardy clause from retrying him on the
charges of murder, kidnapping, and felony murder. In its
cross appeal, the state argues that the court improperly
dismissed the charge of conspiracy to commit kidnap-
ping in the first degree on double jeopardy grounds.
   ‘‘The standard of review to determine whether the
defendant’s constitutional right against double jeopardy
was violated is de novo because it is a question of law.
. . . The factual findings of the court that [determines]
that issue, however, will stand unless they are clearly
erroneous.’’ (Internal quotation marks omitted.) State
v. Brown, 132 Conn. App. 251, 255, 31 A.3d 434 (2011),
cert. denied, 303 Conn. 922, 34 A.3d 396 (2012).
   Collateral estoppel is ‘‘given constitutional dimen-
sions by the double jeopardy clause.’’ State v. Aparo,
223 Conn. 384, 388, 614 A.2d 401 (1992), cert. denied,
507 U.S. 972, 113 S. Ct. 1414, 122 L. Ed. 2d 785 (1993).9 In
the criminal context, collateral estoppel ‘‘means simply
that when an issue of ultimate fact has once been deter-
mined by a valid and final judgment, that issue cannot
be litigated again between the same parties in any future
lawsuit. . . . Collateral estoppel . . . may completely
bar subsequent prosecution where one of the facts nec-
essarily determined in the former trial is an essential
element of the conviction the government seeks. . . .
   ‘‘To establish whether collateral estoppel applies, the
court must determine what facts were necessarily deter-
mined in the first trial, and must then assess whether
the government is attempting to relitigate those facts
in the second proceeding. . . . Where a previous judg-
ment of acquittal was based upon a general verdict, as
is usually the case, this approach requires a court to
examine the record of a prior proceeding, taking into
account the pleadings, evidence, charge, and other rele-
vant matter, and conclude whether a rational jury could
have grounded its verdict upon an issue other than that
which the defendant seeks to foreclose from consider-
ation. The inquiry must be set in a practical frame and
viewed with an eye to all the circumstance of the pro-
ceedings.’’ (Citations omitted; internal quotation marks
omitted.) Id., 389–90.
  The following facts and history of the proceedings as
recounted by the court in its memorandum of decision
regarding the defendant’s motion to dismiss assist us
in our resolution of the various claims presented in
these appeals. ‘‘[T]he defendant was charged with vari-
ous crimes in two separate informations. In the first
information, docket number CR-11-0048020, the defen-
dant was accused of committing the following offenses
‘on or about February 22, 2011, at approximately 10:30
p.m., in or around 56 Ingraham Place, Bristol, Connecti-
cut’: (1) assault in the first degree, as a principal, as an
accessory and vicariously liable as a coconspirator; (2)
conspiracy to commit assault in the first degree; and
(3) unlawful restraint in the first degree. The defendant
was also charged in the first information with tampering
with physical evidence, which allegedly occurred on or
about February 23, 2011, at approximately 12:30 p.m.,
in or around 56 Ingraham Place in Bristol.
   ‘‘In a second information, with the docket number
. . . CR-11-0048453, the defendant was charged with
committing the following offenses ‘on or about Febru-
ary 22, 2011, at approximately 11:30 p.m., in or around
the vicinity of Lane Hill Road, Terryville, Connecticut’:
(1) murder, as a principal, as an accessory and vicari-
ously liable as a coconspirator; (2) conspiracy to com-
mit murder; and (3) felony murder. In the same
information, the defendant was charged with kidnap-
ping in the first degree and conspiracy to commit kid-
napping in the first degree, said crimes allegedly
occurring between approximately 10:30 p.m. and 11:30
p.m., beginning at 56 Ingraham Place, Bristol, Connecti-
cut, and ending in the vicinity of Lane Hill Road, Ter-
ryville, Connecticut.
  ‘‘The two informations were consolidated for trial
. . . . The defendant was convicted of the crimes of
assault in the first degree, conspiracy to commit assault
in the first degree and tampering with physical evi-
dence. The defendant was found not guilty of unlawful
restraint in the first degree and conspiracy to commit
murder. The jury was unable to reach unanimous ver-
dicts with respect to the charges of murder, felony
murder, kidnapping [in the first degree], and conspiracy
to commit kidnapping [in the first degree]. The state
[then sought] to retry the defendant with respect to
the charges for which the jury was unable to return a
verdict.’’ The defendant filed a motion to dismiss the
murder, felony murder, kidnapping in the first degree,
and conspiracy to commit kidnapping in the first degree
counts. The court denied the defendant’s motion as
to the murder, felony murder, and kidnapping counts,
denials from which the defendant now appeals. The
court granted the defendant’s motion as to the conspir-
acy to commit kidnapping in the first degree count, a
decision from which the state now cross appeals. We
address the state’s cross appeal first and then turn to
the defendant’s claims.
                           A
                 State’s Cross Appeal
   The state asks us to conclude that the court improp-
erly determined that the charge of conspiracy to commit
assault in the first degree, of which the defendant was
convicted, and the conspiracy to commit kidnapping in
the first degree charge, about which the jury could
not reach a unanimous verdict, arose from the same
agreement and that a retrial on the latter charge would
violate the defendant’s double jeopardy protection
against a subsequent prosecution for the same offense
after conviction. We are not persuaded by the state’s
argument.
   ‘‘Some of the factors to consider in the context of
whether multiple prosecutions are permitted for multi-
ple conspiracies are the participants, the time period,
similarity of the crimes, and the existence of common
acts, objectives and a common location. . . . In [State
v. Ellison, 79 Conn. App. 591, 599, 830 A.2d 812, cert.
denied, 267 Conn. 901, 838 A.2d 211 (2003)], this court
also considered as evidence of multiple agreements that
there were separate discussions.’’ (Citation omitted;
internal quotation marks omitted.) State v. Brown,
supra, 132 Conn. App. 256.
   On appeal, we determine whether the alleged conspir-
acy to commit kidnapping in the first degree and the
alleged conspiracy to commit assault in the first degree
arose from the same unlawful agreement, or two sepa-
rate unlawful agreements. ‘‘A single agreement to com-
mit several crimes constitutes one conspiracy. . . .
[M]ultiple agreements to commit separate crimes con-
stitute multiple conspiracies.’’ (Internal quotation
marks omitted.) State v. Ellison, supra, 79 Conn. App.
599; see also State v. Mendez, 154 Conn. App. 271, 280,
105 A.3d 917 (2014). We consider several factors in
determining whether multiple prosecutions are permit-
ted for multiples conspiracies, including: ‘‘the partici-
pants, the time period, similarity of the crimes, and the
existence of common acts, objectives and a common
location.’’ State v. Ellison, supra, 599 (listing factors
court considered in United States v. Korfant, 771 F.2d
660, 662 [2d Cir. 1985]).
   The state argues that the charge of conspiracy to
commit kidnapping in the first degree and the charge
of conspiracy to commit assault in the first degree refer
to separate conspiracies because (1) they were charged
in separate informations, (2) they involved separate
sets of participants, (3) there was no overlap in time
between the two conspiracies, (4) the two conspiracies
operated differently, (5) they consisted of distinct overt
acts, (6) they occurred at different locations, (7) they
had different criminal objectives, and (8) they were
independent of one another. We disagree.
   As an initial matter, we note that, although the state
now argues that the two conspiracies were charged in
separate informations, it previously had represented
at a hearing in the trial court that the operative facts
implicated by each information ‘‘were all the same.’’
The state explained, ‘‘[i]t’s the same victim, same
sequence of events that happened.’’ Moreover, the state
argued that it had filed separate informations solely
because the events started in one jurisdiction and con-
cluded in another. That these charges were brought
in separate, simultaneously issued informations on the
basis of asserted jurisdictional requirements under-
mines the state’s position on appeal.
   The court found that, in the circumstances of this
case, there was a single, continuous agreement. This
finding is not clearly erroneous. The first information
stated that the assault conspiracy involved the defen-
dant, Dennis Guerrera, Michael Boilard, and Sarah Boil-
ard, while the second information alleged that the
kidnapping conspiracy was an agreement between the
defendant, Dennis Guerrera, and Wilcox. The court
found that the state’s evidence at trial showed that the
defendant, Dennis Guerrera, and the Boilards conspired
to assault the victim because they believed he had stolen
from Michael Boilard. Then, ‘‘in furtherance of that
conspiracy, the defendant and [Dennis Guerrera] lured
[the victim]’’ to the Boilards’ apartment, assaulted him,
and then contacted Wilcox to get his help transporting
the victim to Buttermilk Falls. According to the trial
court, then, Wilcox was added to a conspiracy already
in motion, and there was no new, distinct conspiracy.
  The state contends that Wilcox did not know about
the assault conspiracy, which had been completed by
the time he agreed to help the defendant and Dennis
Guerrera. This argument, while supported by the
record, simply suggests that this particular conspir-
acy—an agreement to exact revenge on the victim—
was one in which Wilcox was a late addition. Our case
law contains no requirement that every member of a
conspiracy be present and involved in each step of the
overall criminal transaction; indeed, the participants of
a conspiracy need not even know one another. For
example, in a ‘‘hub-and-spokes’’ association or conspir-
acy, ‘‘a single central figure, the ‘hub,’ maintains sepa-
rate relationships with two or more confederates, the
‘spokes,’ who, although they all engage with the hub in
common criminal activities in furtherance of a common
purpose, deal only with the hub, but not with each
other.’’ State v. Bush, 156 Conn. App. 256, 267, 112 A.3d
834, cert. granted on other grounds, 317 Conn. 903, 114
A.3d 1219 (2015).
   The state’s arguments that there were two
agreements because of the differing times, locations,
and participants involved in the assault and the kidnap-
ping do not persuade us that the court’s factual conclu-
sion that there was a single continuing conspiracy, at
least between the defendant and Dennis Guerrera, is
clearly erroneous. The court applied accepted princi-
ples of law. We agree with the court that the state’s
argument is ‘‘merely an effort to segment into pieces
one unbroken agreement’’ to assault the victim. Accord-
ingly, the state’s claim fails.
                            B
                  Defendant’s Appeal
  The defendant claims that the court incorrectly
denied his motion to dismiss the charges of murder,
kidnapping in the first degree, and felony murder
because the state is collaterally estopped, under the
double jeopardy clause, from pursuing a conviction on
those charges. We do not agree.
   In our determination of whether these claims are
barred by collateral estoppel, we note that the defen-
dant bears the burden of ‘‘establishing that the issue
he seeks to foreclose from consideration in the second
case was necessarily resolved in his favor in the prior
proceeding. . . . Furthermore, when a defendant is
acquitted of conspiracy and then retried on the substan-
tive offense, if it can be determined that the first jury
must have determined an ultimate fact common to the
conspiracy and substantive crimes in the defendant’s
favor, acquittal of conspiracy may prevent the govern-
ment from introducing the evidence necessary to con-
vict the defendant of the substantive offense in a
subsequent trial.’’ (Citations omitted; internal quotation
marks omitted.) State v. Hope, 215 Conn. 570, 585, 577
A.2d 1000 (1990), cert. denied, 498 U.S. 1089, 111 S. Ct.
968, 112 L. Ed. 2d 1054 (1991). With these principles in
mind, we address each of the defendant’s claims in turn
to determine whether the issues that he argues are
subject to collateral estoppel were necessarily resolved
in his favor at trial.
                           1
   The defendant claims that the court erred when it
denied his motion to dismiss the charge of murder as
a principal or as an accessory because he previously had
been acquitted of the charge of conspiracy to commit
murder and, given the pleadings, evidence, and jury
instructions, the jury must have found that he lacked
the intent to kill the victim. A second prosecution, the
defendant argues, would violate the double jeopardy
clause.
  The defendant relies on a case decided by our
Supreme Court, State v. Hope, supra, 215 Conn. 570. In
Hope, the defendant was enlisted to participate in a
conspiracy to kill the husband of a woman who alleg-
edly had been mistreated by the husband. Id., 573. On
the night of the victim’s murder, an alleged coconspira-
tor shot the victim, and the defendant allegedly punched
the victim repeatedly. After the victim had died, the
defendant and the coconspirator allegedly placed the
body in the trunk of the victim’s car and disposed of
other incriminating evidence. Id., 574.
   At trial, the defendant in Hope testified that he had
not been involved in the conspiracy. He admitted that
he knew of the murder plot, but claimed that he drove
to the couple’s residence in an attempt to prevent the
murder. He also testified that he was intoxicated that
evening. Id., 575. The defendant was acquitted of con-
spiring to murder the victim. The state then sought
to charge the defendant with the substantive crime of
murder. The defendant’s motion to dismiss, which was
based on collateral estoppel, was denied by the trial
court. On appeal, our Supreme Court explained that
‘‘the seminal question that we must resolve is whether,
in the defendant’s trial for conspiracy to commit capital
felony murder, the jury could have acquitted the defen-
dant, yet still, rationally and reasonably, have found
that the defendant possessed the specific intent that
[the victim] be murdered.’’ Id., 587. The Supreme Court
determined that a subsequent prosecution was barred.
   The court in Hope reasoned that the jury must have
accepted one of three possible scenarios: (1) the defen-
dant went to the house to prevent the murder, and,
thus, he lacked the intent to commit murder; (2) he
was intoxicated and could not form the requisite intent;
or (3) there was no agreement between the defendant
and the various coconspirators. Id., 588. The court
remarked that ‘‘it is difficult to fathom how the jury
could have rationally and reasonably concluded that
the defendant did not agree with [the coconspirator]
‘to engage in or cause the performance’ of [the victim’s]
murder, yet still believed that the defendant drove [the
coconspirator] to the [the victim’s] house, walked into
[the victim’s] bedroom, began to beat [the victim],
stopped beating [the victim] while [the coconspirator]
shot him, and then started beating [the victim] again
until [the coconspirator] told him to stop because [the
victim] was dead.’’ Id., 589.
   The facts of the present case are distinguishable from
those in Hope. Here, the record reveals ample evidence
on which the jury could have found the defendant not
guilty of conspiracy to commit murder because the state
did not prove the agreement necessary for a conspiracy
to murder; the jury did not necessarily resolve the intent
element in the defendant’s favor. Without the finding
of an agreement, there would not necessarily be a find-
ing of intent, one way or the other. In Hope, the evidence
of an agreement between the parties was substantial:
the victim’s wife testified that the defendant had not
wanted the coconspirator to kill the victim because he
would ‘‘ ‘screw it up’ ’’; id., 572; whereas the defendant
believed that he could ‘‘ ‘kill [the victim] with just one
blow’ ’’; id.; the coconspirator told the defendant of his
plan to drug, strangle, or shoot the victim; on the night
of the murder, the defendant picked up the coconspira-
tor and waited with him at a cafe for hours before the
coconspirator finally told him he planned to kill the
victim and asked if the defendant could help by moving
the body; the defendant told a third party that he and
the coconspirator were going to the victim’s home to
kill him; the defendant drove the coconspirator to the
victim’s home; the victim’s wife overheard the defen-
dant and the coconspirator in the victim’s bedroom
beating the victim and firing a gun several times; the
defendant helped hide the body and dispose of other
incriminating evidence with the coconspirator. Id., 573–
75. In contrast, the evidence of an agreement presented
by the state in the present matter is entirely circumstan-
tial and not nearly as salient: witnesses testified that
Dennis Guerrera and the defendant walked into the
woods with the victim at Buttermilk Falls; and a witness
claimed that Dennis Guerrera and the defendant had
told him that they took turns beating the victim with a
single baseball bat. It is plausible, then, that the jury in
the present matter concluded that the state did not
establish an agreement to commit murder.
   The jury instructions as to the conspiracy to commit
murder charge set forth the elements as follows: ‘‘(1)
the defendant specifically intended that conduct which
constituted the crime of murder be performed; (2) the
defendant, acting with that criminal intent, entered into
an agreement with one or more persons to engage in
conduct constituting the crime of murder; and (3) there
was an overt act in furtherance of the subject of the
agreement by any one of those persons.’’ In view of the
pleadings, evidence, and these instructions, we deter-
mine that the ultimate fact of the defendant’s intent to
kill was not necessarily resolved by the jury.
   We may imagine numerous scenarios, on the basis
of the evidence in the record, in which the jury could
have found it not proven beyond a reasonable doubt that
the defendant agreed with Dennis Guerrera to commit
murder, while still reasonably finding that the defendant
had the requisite intent to kill the victim. For instance,
the jury could have found that the defendant had the
intent to commit murder without necessarily having
agreed with his brother to do so. The defendant and
Dennis Guerrera perhaps agreed to assault the victim
at Buttermilk Falls, and at some point during the assault,
the defendant individually developed an intent to kill
the victim. To create an exhaustive list would require
rampant speculation—a fact that, in itself, thwarts the
defendant’s argument that the jury necessarily resolved
the issue of intent in the defendant’s favor.
   The defendant argues that ‘‘[t]wo people together
beating a single person to death, both with an intent
to kill, have committed a conspiracy, as a matter of
law,’’ or, have engaged in an ‘‘ipso facto’’ conspiracy.
(Emphasis omitted.) In fact, he contends, he could not
have had the intent to kill the victim and carried out
the murder absent an agreement with Dennis Guerrera
to do so. The evidence as to intent,10 however, was far
more extensive than the state’s evidence of an
agreement. The jury certainly could have inferred the
existence of an agreement on the basis of the testimony
at trial, but ‘‘it is not enough that the fact may have
been determined in the former trial’’; the defendant
must prove that the fact actually was decided. (Empha-
sis omitted; internal quotation marks omitted.) State v.
Aparo, supra, 223 Conn. 406. The jury may simply have
decided that the state did not prove that the defendant
entered into an agreement or mutual plan with Dennis
Guerrera, regardless of whether he had the intent to
commit murder. Therefore, the defendant’s claim fails.
                             2
  The defendant claims that the court improperly
denied his motion to dismiss the first degree kidnapping
count because, in acquitting him of unlawful restraint,
the jury necessarily determined that the defendant did
not restrain the victim. The state is therefore collaterally
estopped from retrying him on the kidnapping charge.
We do not agree.
   The defendant argues that the restraints alleged in
the kidnapping charge and in the unlawful restraint
charge are the same, single restraint; hence, the jury’s
finding of not guilty of an unlawful restraint collaterally
estops the state from retrying the kidnapping charge,
on the basis of the same unlawful restraint, in a new
trial. In the first information, the state charged the
defendant with ‘‘unlawful restraint in the first degree
. . . on or about February 22, 2011, at approximately
10:30 p.m., in or around 56 Ingraham Place, Bristol
. . . .’’ The second information charged the defendant
with kidnapping the victim ‘‘between approximately
10:30 p.m. and 11:30 p.m., beginning at 56 Ingraham
Place, Bristol . . . and ending in the vicinity of Lane
Hill Road, Terryville . . . .’’ The court found that the
evidence presented at trial established that the unlawful
restraints alleged in each of the informations did not
necessarily refer to a continuous restraint, but rather
two separate criminal acts. This finding is not clearly
erroneous.
   The second information’s allegation of kidnapping in
the first degree clearly is distinct from the unlawful
restraint alleged in the first information. The kidnapping
may have begun at the same general time and in the
same general location as the alleged unlawful restraint,
but the kidnapping is described as concluding in a loca-
tion different from the unlawful restraint. There is no
indication from the informations that the first unlawful
restraint necessarily transitioned into a full-fledged kid-
napping, as the defendant contends, and the evidence
adduced at trial supported the existence of two distinct
criminal transactions. The evidence to support the
unlawful restraint described in the first information was
limited. The state’s theory at trial was that the victim
was incapacitated by the physical trauma he suffered
from the assault; these serious injuries prevented the
victim from leaving the Boilards’ apartment. Testimony
from various witnesses established that (1) the victim
willingly went to the Boilards’ apartment after receiving
a telephone call from the defendant, and (2) a neighbor
heard fighting and someone shouting, ‘‘[d]ude, please
stop,’’ emanating from within the apartment after the
victim entered.
   By contrast, the kidnapping charge finds stronger
support in the record. Various witnesses testified that
the defendant and the victim left the apartment
together. The defendant was seen carrying an aluminum
bat as he and the victim walked to Fast Freddies where
Dennis Guerrera and Wilcox picked them up. Inside
the car, the victim asked to be taken to a hospital, but
the defendant insisted that the victim ‘‘be quiet.’’ Upon
arriving at Buttermilk Falls, the defendant—who was
still carrying the baseball bat—and Dennis Guerrera
walked with the victim into the woods. The defendant
later allegedly told Michael Boilard that the victim
‘‘begged for them to let him go.’’
   The court described the evidence offered at trial to
establish the kidnapping related restraint as ‘‘substan-
tial’’ in contrast to the minimal evidence offered to
prove the restraint within the apartment, ‘‘hence the
not guilty verdict on [that] charge of unlawful restraint.’’
The court noted that ‘‘[t]he contrasting evidence
between the two counts reveals that the jury reasonably
could have concluded that the two counts implicated
two distinct criminal transactions.’’
   Viewing the entire record in this case; see State v.
Aparo, supra, 223 Conn. 390; in a practical and rational
manner, it is clear that the defendant has not met his
burden of proving that the only logical interpretation
of the acquittal on the unlawful restraint charge is that
the jury concluded that there was no unlawful restraint
at any point on the day of the victim’s murder. The
defendant relies substantially on the language used in
the informations to describe the locations of the two
criminal acts, arguing that if no restraint occurred ‘‘in
or around’’ the Boilards’ apartment, then there is no
plausible way for the kidnapping to have begun at the
Boilards’ apartment as alleged. The defendant also
takes issue with the court’s determination that ‘‘[t]he
very existence of two informations belies the defen-
dant’s claim that the state was alleging one restraint.’’
Despite these arguments, the testimony presented at
trial does not require an inference of one continuous
restraint that began with the assault in the apartment,
became a kidnapping, and ended at Buttermilk Falls.
The jury reasonably could have determined that the
defendant was charged with two distinct crimes that
did not necessarily overlap. We conclude, then, that the
state could assert two separate unlawful restraints. The
defendant’s claim fails because the jury did not neces-
sarily resolve the unlawful restraint element of the kid-
napping charge in the defendant’s favor.
                                      3
    The defendant finally claims that the state is collater-
ally estopped from trying him for felony murder because
it is collaterally estopped from retrying him on the predi-
cate felony of kidnapping in the first degree. The jury
was unable to reach a decision on the charge of felony
murder. Because we concluded that the state may retry
the predicate offense of kidnapping in the first degree,
this argument necessarily fails.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215
(1963), the Supreme Court of the United States held that ‘‘the suppression
by the prosecution of evidence favorable to an accused upon request violates
due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.’’
   2
     We note that the defendant expressly stated that he is not claiming that
the court abused its discretion by quashing the subpoena; his claim ‘‘has
always been advanced as solely a Brady claim.’’
   3
     Moreover, unlike the State’s Attorney’s Office in Demers that had easy
access to police reports even from another jurisdiction, the state in the
present matter would have had to secure a search warrant or serve a sub-
poena to get access to the recordings. Reviewing an ‘‘ ‘easily available’ ’’
police report; Demers v. State, supra, 209 Conn. 153; for exculpatory informa-
tion is a very different venture from ordering the department to listen to
more than one thousand phone calls, none of which have been claimed to
contain material that would be useful to the defense.
   4
     The defendant specifically ‘‘raises this issue alternatively as an eviden-
tiary error or as an error of constitutional magnitude . . . .’’
   5
     In his brief, the defendant highlights several potentially inculpatory hear-
say statements supposedly made by Dennis Guerrera. Sarah Boilard testified
that both Dennis Guerrera and the defendant said ‘‘they had gotten into a
fight, and then they had let [the victim] go home.’’ Wilcox testified to the
following: ‘‘Dennis was trying to tell me something; he was tapping me on
the leg, and I didn’t understand what he was saying, but I thought that he
was trying to say that they were going to beat [the victim] up’’; after beating
the victim, Dennis Guerrera called Wilcox, saying, ‘‘[we’re] done; [we’re] on
[our] way up’’; ‘‘[the defendant] and Dennis were saying, how they were
beating him up . . . .’’
   Michael Boilard testified that ‘‘[the defendant and Dennis Guerrera] said
they both took turns beating [the victim] until he stopped moving.’’ He
further testified that Dennis Guerrera ‘‘told me what they did to him . . . .’’
Finally, April Wells testified that Dennis Guerrera told her, ‘‘we killed
someone.’’
   6
     The actual statement made by Dennis Guerrera was, ‘‘[t]hat’s why I . . .
didn’t go to trial and copped out to what . . . I did . . . . It wasn’t right
what I did, but it . . . happened.’’
   7
     No specific Crawford claim, for example, has been made. Cf. Crawford
v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).
   8
     We note that at trial, defense counsel impeached the three witnesses’
overall credibility by inquiring into agreements they had reached with the
state in exchange for their testimony.
   9
     We note that in a subsequent federal proceeding, the petition by the
defendant in Aparo for a writ of habeas corpus was granted. We refer to
this case solely for the legal principles it established and not the factual
underpinnings upon which the United States District Court relied in granting
the writ. See Aparo v. Superior Court, 956 F. Supp. 118 (D. Conn. 1996),
aff’d, Docket No. 96-2591, 1997 WL 656969 (2d Cir. June 18, 1997) (decision
without published opinion, 129 F.3d 113 [2d Cir.]), cert. denied, 522 U.S.
967, 118 S. Ct. 414, 139 L. Ed. 2d 317 (1997).
   10
      Such evidence included inculpatory statements the defendant made
leading up to and after the murder; testimony from a witness who had seen
blood on the defendant’s hands; the defendant’s attempt to remove evidence
of the assault from the Boilards’ apartment after the murder; and witness
testimony that the defendant carried the aluminum baseball bat into the
woods shortly before the victim’s murder.